ON PETITION FOR REHEARING
                                UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6653


LAMARR BARTHELL DINGLE,

                    Petitioner - Appellant,

             v.

DIRECTOR OF THE DEPARTMENT OF CORRECTIONS,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Gerald Bruce Lee, District Judge. (1:16-cv-00023-GBL-IDD)


Submitted: September 27, 2017                                     Decided: October 4, 2017


Before DUNCAN and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lamarr Barthell Dingle, Appellant Pro Se. Leah A. Darron, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lamarr Barthell Dingle appeals the district court’s order denying his motion to

order a third party to submit an affidavit in Dingle’s habeas proceeding. We dismiss the

appeal as interlocutory. ∗

       This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The

order Dingle seeks to appeal is neither a final order nor an appealable interlocutory or

collateral order. Accordingly, we deny leave to proceed in forma pauperis and dismiss

the appeal for lack of jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                              DISMISSED




       ∗
         In a prior opinion we construed Dingle’s appeal as challenging the district
court’s dismissal of his § 2254 petition. However, we later determined that Dingle’s
appeal was misdocketed through no fault of his own, and we have exercised our inherent
authority to recall the mandate in this appeal and sua sponte granted rehearing by separate
order. See Calderon v. Thompson, 523 U.S. 538, 549-50 (1998).


                                            2